*883OPINION OF THE COURT
Order affirmed, with costs, on the reasoning of Justice Leonard H. Sandler’s opinion in Teleprompter Corp. v City of New York (82 AD2d 145), to which we add only that the conclusion there reached is strengthened in the present case by the express requirement in section 61 of the agreement between the city and petitioner’s predecessor, New York and Richmond Gas Company, that on merger or consolidation of the predecessor, the successor corporation (petitioner) agree to “a method of limiting deductions under” the section of the Real Property Tax Law here in issue.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.